THE THIRTEENTH COURT OF APPEALS

                                   13-13-00476-CV


                                VICTOR T. SERRANO
                                        v.
                                  MANUEL RAMOS


                                 On Appeal from the
                 County Court at Law No 4 of Hidalgo County, Texas
                          Trial Cause No. CL-11-2752-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be vacated in part,

reversed and rendered in part, and affirmed in part. The Court orders the judgment of

the trial court VACATED IN PART, REVERSED AND RENDERED IN PART, AND

AFFIRMED IN PART. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

June 18, 2015